*391OPINION ON REHEARING
The opinion of the court was delivered by
Cowan, J.:
A rehearing was granted in the cause. The case has been reargued but the court finds nothing in the reargument to change its previous views as expressed in the former opinion of the court filed January 24, 1948. The opinion and judgment of affirmance are adhered to.
Wedell and Hoch, JJ., adhere to the views previously indicated by their concurrence in the dissenting opinion of the late Mr. Justice Burch. Furthermore, they think that the court should have considered and determined the question as again urged by both parties in their joint motion for the rehearing, whether William H. Steinkirchner possesses a homestead right in the Harvey county property involved, a question properly presented under the declaratory judgment statute, G. S. 1935, 60-3127.